Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on 9/28/2020. Claims 1-18 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 10/08/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 9/28/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 9/28/2020 is acceptable. 

Drawings
The drawings filed on 9/28/2020 are acceptable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 2 of claim 4, “to be” has been replaced with --and--
In line 2 of claim 7, “being” has been deleted.
In line 3 of claim 7, “to be” has been replaced with --is--.
In line 7 of claim 8, “as to be” has been replaced with –it is--.
In line 2 of claim 12, “to be” has been replaced with --and--.
In line 3 of claim 13, “being” has been replaced with --and--.
In line 2 and 4 of claim 15, “being” has been replaced with –that is--.
In line 3 of claim 15, “to be” has been replaced with --is--.
In line 7 of claim 16, “as to be” has been replaced with –it is--.
In line 10 of claim 16, “to be” has been replaced with --and--.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:


Claims 2, 11-18 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 2 that recites method of manufacturing a semiconductor integrated circuit particularly with a first current suppression layer of the second conductivity type being provided in a lower portion of a semiconductor substrate of the second conductivity type, the first current suppression layer is disposed directly under the first well region being separated from the first well region and having an impurity concentration higher than that of the semiconductor substrate, and a second current suppression layer of the first conductivity type provided under the first current suppression layer, the second current suppression layer is exposed from a bottom surface of the semiconductor substrate in combination with other elements of the base claim 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-2003/0218186; US-2008/0237707; US2013/0105904: The invention teaches related method yet fail to teach or suggest a first current suppression layer of the second conductivity type being provided in a lower portion of a semiconductor substrate of the second conductivity type, the first current suppression layer is disposed directly under the first well region being separated from the first well region and having an impurity concentration higher than that of the semiconductor substrate, and a second current suppression layer of the first conductivity type provided under the first current suppression layer, the second current suppression layer is exposed from a bottom surface of the semiconductor substrate as in the claimed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896